DETAILED ACTION
This office action is a response to a communication made on 05/25/2021.
Claims 5 and 17 are canceled.
Claims 1, 6 and 12 are currently amended.
Claims 1-4, 6-16 and 18 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Applicant’s arguments, see remarks on page 8-9, filed 05/25/2021, with respect to claims 1-4, 6-16 and 18 have been fully considered and are persuasive.  The rejections of 112(b)has been withdrawn. 


Response to Arguments
Applicant: Applicant’s argument, see remark on page 10-13,  filed on 05/25/2021, applicant argues that, “Zhang in view of Krishnan in view of Anderson, and further in view of Bodda does not teach or suggest resolving helpdesk ticket messages... in which a single helpdesk ticket message requires resolution from multiple resolver groups” or “assigning each subsection of text of the single helpdesk ticket message to a single relevant resolver group, wherein at least a first single relevant resolver group assigned to one subsection of text is different than at least a second single relevant group assigned to another subsection of text of the single helpdesk ticket message” as required by Applicant’s independent claims 1, 6 and 12.
Examiner: Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive. Examiner respectfully disagree. Zhang teaches assigning each subsection of text of the single helpdesk ticket message to a single relevant resolver group because the agent-specific features may include attributes of the customer service agent to which the ticket is assigned…the agent-specific features may include an expertise (e.g., in handling a type of customer or category of ticket..., ¶0037, The analysis apparatus may then provide the features for each ticket (i.e. single helpdesk ticket)  as input to the statistical model, and statistical model 206 may output one or more categories (e.g., issue types) or priorities (e.g., levels of urgency or severity) for the ticket based on the inputted features, see ¶0034,  a subset of customer support tickets with differences in classified categories from a statistical model and assigned categories from customer support agents is identified (operation 402). For example, the subset of customer support tickets may be classified into a set of categories by the statistical model after the tickets are opened. Each ticket may be routed to a customer support agent based on the category into which the ticket is classified, and the customer support agent may assign the same category or a different category to the ticket upon resolution of the ticket, ¶0054.
Zhang teaches text input from users and/or text that is extracted from other types of data and text messages, see ¶0020-¶0021. However Zhang remain silent on wherein at least a first single relevant resolver group assigned to one subsection of text is different than at least a second single relevant group assigned to another subsection of text of the single helpdesk ticket message.

Anderson discloses wherein at least a first single relevant resolver group assigned to one subsection of text is different than at least a second single relevant group assigned to another subsection of text of the single helpdesk ticket message  the ticket is very frequently routed to many different groups and many different people until someone with knowledge in that very narrow area is assigned to resolve the issue, ¶0018, Primary SME 212 is defined as an SME who has been assigned 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang’s in view of Krishnan’s system with at least a first single relevant resolver group assigned to one subsection of text is different than at least a second single relevant group assigned to another subsection of text of the single helpdesk ticket message of Anderson, in order to assigned each subsection or sub-tickets to a different expertise group (Anderson).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


Claims 1-3, 6-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0211260), hereinafter “Zhang” in view of  Krishnan et al. (US 2019/0361760), hereinafter “Krishnan”  in view of Anderson et al. (US 2015/0278748), hereinafter Ánderson”, and further in view of Bodda et al. (US 2015/0346918), hereinafter “Bodda”.

With respect to claim 1, Zhang discloses a method of resolving helpdesk ticket messages received electronically by a computer (¶0032, and ¶0057), in which a single helpdesk ticket message requires resolutions from multiple resolver groups (¶0059) comprising the computer executing program instructions of:
identifying topics within each of the at least two identified problem entities from within the text of the single helpdesk ticket message (¶0021, “a text mining system 102 may automatically extract a set of topics 112 from the customer support tickets”, ¶0025, i.e. The features may then be used to automatically categorize the tickets by the types of issues (i.e. at least two problem) associated with the tickets, ¶0042, i.e. severity of the issues, see ¶0034, i.e. The analysis apparatus may then provide the features for each ticket (i.e. single helpdesk ticket) as input to the statistical model, and statistical model 206 may output one or more categories (e.g., issue types) or priorities (e.g., levels of urgency or severity) for the ticket based on the inputted features);
parsing the text of the single helpdesk ticket message into subsections based on the identified topics of the at least two identified problem entities (¶0023, “Text mining system 102 may further select different topic mining techniques for use with different types of data.”, ¶0025, i.e. The features may then be used to automatically categorize the tickets by the types of issues (i.e. at least two problem) 
assigning each subsection of text of the single helpdesk ticket message to a single relevant resolver group (¶0037, “The agent-specific features may include attributes of the customer service agent to which the ticket is assigned…the agent-specific features may include an expertise (e.g., in handling a type of customer or category of ticket..., ¶0034, i.e. The analysis apparatus may then provide the features for each ticket (i.e. single helpdesk ticket)  as input to the statistical model, and statistical model 206 may output one or more categories (e.g., issue types) or priorities (e.g., levels of urgency or severity) for the ticket based on the inputted features, ¶0054, “a subset of customer support tickets with differences in classified categories from a statistical model and assigned categories from customer support agents is identified (operation 402). For example, the subset of customer support tickets may be classified into a set of categories by the statistical model after the tickets are opened. Each ticket may be routed to a customer support agent based on the category into which the ticket is classified, and the customer support agent may assign the same category or a different category to the ticket upon resolution of the ticket.”);
determining a priority of the identified topics of the at least two problem entities identified within the single helpdesk ticket message (¶0045, “the same statistical model or separate statistical models may be used to generate various subsets of categories and/or priorities for the tickets”, ¶0025, i.e. The features may then be used to automatically categorize the tickets by the types of issues (i.e. at least two problem) associated with the tickets, ¶0042, i.e. validation apparatus 204 may validate priorities assigned to the tickets by statistical model 208. Continuing with the previous example, the 
based on the priority of the identified topics of the at least two problem entities within the single helpdesk ticket messages (¶0025, ¶0042, ¶0045 and ¶0052), sending the single helpdesk ticket to the single relevant resolver group associated with the identified topic with a highest priority (¶0027, i.e. the management system may place higher-priority tickets (e.g., tickets associated with more urgent issues or stronger negative sentiment) ahead of lower-priority tickets (e.g., tickets associated with less urgent issues or less negative sentiment) in the queues of the customer service agents, ¶0059, i.e. the management apparatus may generate output for routing the second set of customer support tickets to the customer support agents according to the second set of categories).

Zhang teaches text messages, ¶0021. However, Zhang remain silent on identifying at least two problem entities from within text of a single helpdesk ticket message received from a user, a user defined priority inferred from the single helpdesk ticket message at runtime. 

Krishnan discloses identifying at least two problem entities from within text of a single helpdesk ticket message received from a user (¶0015, i.e. the problem detection platform may generate an electronic problem ticket that includes information related to incidents that caused various electronic issue tickets,  ¶0017, “the computing devices may provide the issue-related information automatically upon occurrence of an issue, based on user input to the computing devices”, ¶0018, i.e. the IT ticketing system may generate a respective electronic issue ticket for issues (i.e. at least two problem) associated with the computing devices based on the issue-related information. Fig. 2B, ¶0026, “the problem detection platform may identify metadata for the electronic issue ticket by processing text associated with the electronic issue ticket using the text processing technique”);
 a user defined priority inferred from the helpdesk ticket message at runtime (Krishnan, ¶0023, “the problem detection platform may process a categorization of the electronic issue ticket (e.g., an issue category, an issue sub-category, and/or the like as described elsewhere herein), a priority of the electronic issue ticket (e.g., information that indicates whether the electronic ticket has a high priority, a medium priority, or a low priority”);

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang’s system with a helpdesk ticket message of Krishnan, in order to improve resolution of computing device-related issues (Krishnan).

Zhang teaches text messages, ¶0021. However, Zhang in view of Krishnan remain silent on wherein at least a first single relevant resolver group assigned to one subsection of text is different than at least a second single relevant group assigned to another subsection of text of the single helpdesk ticket message.

Anderson discloses wherein at least a first single relevant resolver group assigned to one subsection of text is different than at least a second single relevant group assigned to another subsection of text of the single helpdesk ticket message (¶0018, i.e. the ticket is very frequently routed to many different groups and many different people until someone with knowledge in that very narrow area is assigned to resolve the issue, ¶0033, i.e. Primary SME 212 is defined as an SME who has been assigned responsibility for responding to trouble tickets that relate to his/her particular area of expertise (e.g., in handling troubles related to Issue A), ¶0071, i.e.  the trouble ticket is parsed into multiple sub-tickets, where each sub-ticket addresses a subcomponent issue of the particular problem. That is, assume that the request from the customer (and the resulting trouble ticket) is for a server that won't boot up. However, an examination of signals from the monitored system (e.g., monitored system 203 being monitored by customer client computer 302 in FIG. 3) reveals that there are three sub-issues: A—a corrupted BIOS; B—a broken power supply; and C—a defective memory module. Assume further that, in FIG. 3, expert 314 a is an expert in Issue A (BIOS issues), expert 314 b is an expert in Issue B (power supplies), and expert 314 c is an expert in Issue C (memory modules). As such, the Work Management System (e.g., WMS 306 shown in FIG. 3) breaks the original trouble ticket into three sub-tickets, one for Issue A, one for Issue B, and one for Issue C, such that each of the sub-tickets are assigned to a different member (e.g., expert 314 a or expert 314 b or expert 314 c) of the friend members of the social network group according to the issue handled by the particular sub-ticket).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang’s in view of Krishnan’s system with at least a first single relevant resolver group assigned to one subsection of text is different than at least a second single relevant group 

However, Zhang in view of Krishnan, and further in view of Anderson remain silent on a computer-aided engineering system predicted severity of the individual problem entities.

Bodda discloses a computer-aided engineering system predicted severity of the individual problem entities (¶0030, “Ticket severity predictor 255 can communicate with data source 130 to predict the severity of a support ticket. More specifically, ticket severity predictor 255 can retrieve data from support tickets 260 for analysis”, ¶0048, “ticket severity predictor 255 can generate a severity index score for each potential outcome of interest. As a result, an active support ticket can store a severity index score for each potential outcome of interest. By pre-processing the active support tickets in this manner, system 200 can respond to user requests in a shorter period of time since the severity index score for a given outcome of interest can be retrieved from the active support ticket rather than calculated at the time of the user request”). 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang’s in view of Krishnan’s, and further in view of Anderson’s system with predicted severity of Bodda, in order to allow the manager to be more efficient when evaluating the active support tickets (Bodda).


For claim 6, it is a computer program product claim corresponding to the method of claim 1. Therefore claim 6 is rejected under the same ground as claim 1. 

For claim 12, it is a system claim corresponding to the method of claim 1. Therefore claim 12 is rejected under the same ground as claim 1. 

With respect to claims 2, 8 and 14, Zhang in view of Krishnan in view of Anderson, and further in view of Bodda discloses the method of claim 1, wherein the helpdesk ticket messages are e-mails (Krishnan, ¶0017, “the computing devices may provide the issue-related information in the form of a crash report, an email to a technical support account”.

With respect to claims 3, 9 and 15, Zhang in view of Krishnan in view of Anderson, and further in view of Bodda discloses the method of claim 1, wherein the at least two problem entities are identified through natural language processing (Zhang, ¶0021,  “the text mining system may combine filtering of n-grams from clauses in content items with topic mining that utilizes natural language processing (NLP) techniques to generate part-of-speech (POS) tags for content items”, ¶0025, i.e. The features may then be used to automatically categorize the tickets by the types of issues (i.e. at least two problem) associated with the tickets , Krishnan, ¶0022, “the problem detection platform may process the text using a natural language processing technique”).

  With respect to claims 4, 10 and 16, Zhang in view of Krishnan in view of Anderson, and further in view of Bodda discloses the method of claim 1, wherein the priority of the identified topics of the at least two problem entities within the single helpdesk ticket message is determined using sentiment analysis (Zhang, ¶0024, “Text mining system 102 may also identify a number of sentiments 114 associated with the customer support tickets, and The text mining system may also characterize the strength of the sentiment using a confidence score, sub-classifications (e.g., strongly negative, negative, 

With respect to claim 7, 13 and 18, Zhang in view of Krishnan in view of Anderson, and further in view of Bodda discloses the computer program product of claim 6, wherein computer program product is provided as a service in a cloud environment (Krishnan, ¶0051, “server device 220 may be a virtual device implemented by one or more computer devices of a cloud computing environment”).

With respect to claim 11, Zhang in view of Krishnan in view of Anderson, and further in view of Bodda discloses the computer program product of claim 6, wherein the priority of the identified topics of the at least two problem entities is determined using natural sequence of problem resolution mined from audit logs or ticket assignment history (Zhang, ¶0025, i.e. The features may then be used to automatically categorize the tickets by the types of issues (i.e. at least two problem) associated with the tickets, ¶0036, “an attribute associated with historic customer support tickets (e.g., number of tickets filed, number of resolved tickets, ticket categories, etc.) for the customer”, Krishnan, ¶0042, “the 
user defined priority inferred from the helpdesk ticket message at runtime (Krishnan, ¶0023, “the problem detection platform may process a categorization of the electronic issue ticket (e.g., an issue category, an issue sub-category, and/or the like as described elsewhere herein), a priority of the electronic issue ticket (e.g., information that indicates whether the electronic ticket has a high priority, a medium priority, or a low priority”); 
computer-aided engineering system predicted severity of the individual problem entities (Bodda, ¶0030, “Ticket severity predictor 255 can communicate with data source 130 to predict the severity of a support ticket. More specifically, ticket severity predictor 255 can retrieve data from support tickets 260 for analysis”, ¶0048, “ticket severity predictor 255 can generate a severity index score for each potential outcome of interest. As a result, an active support ticket can store a severity index score for each potential outcome of interest. By pre-processing the active support tickets in this manner, system 200 can respond to user requests in a shorter period of time since the severity index score for a given outcome of interest can be retrieved from the active support ticket rather than calculated at the time of the user request”);
a sequence inferred from text of the helpdesk ticket message (Zhang, ¶0036, “an attribute associated with historic customer support tickets (e.g., number of tickets filed, number of resolved tickets, ticket categories, etc.) for the customer.” Wherein historic customer support ticktes as sequence inferred from text). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458